Citation Nr: 1236248	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction in disability for the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent was proper. 

2.  Entitlement to an increased disability rating in excess of 10 percent for post-operative patellofemoral joint syndrome of the right knee. 

3.  Entitlement to an initial compensable disability rating for postoperative scar of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from October 1998 to April 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By a June 2007 rating action, the RO, in part, granted service connection for postoperative scar of the right knee; an initial noncompensable disability rating was assigned, effective April 18, 2007--the date of a VA QTC examination report showing that the Veteran had a post-operative scar of the right knee.  The RO also proposed to reduce the Veteran's disability rating for his service-connected patellofemoral joint syndrome of the right knee from 20 to 10 percent.  The Veteran also appealed the RO's assignment of an initial noncompensable disability rating of the scar of the right knee. 

By a September 2007 rating action, the RO effectuated the reduction of the service-connected patellofemoral joint syndrome of the right knee from 20 to 10 percent.  The 10 percent rating became effective January 1, 2008.  The Veteran appealed both the propriety of the RO's reduction of the service-connected post-operative patellofemoral joint syndrome of the right knee disability from 20 to 10 percent as well as the assignment of a 10 percent disability rating assigned effective January 1, 2008. (See VA Form 9s, received by the RO in March 2009). 

The Board notes that in Statements and Supplemental Statements of the Case issued throughout the appeal the RO addressed, in part, the issues of entitlement to an increased rating in excess of 10 percent for the service-connected patellofemoral joint syndrome of the right knee and entitlement to an initial compensable disability rating for a right knee scar.  As such, and as will be discussed in more detail in the Remand section below, the RO/AMC must correctly identify the issue of the propriety of the RO's reduction of the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent as being on appeal in a Supplemental Statement of the Case and afford the Veteran a meaningful opportunity to respond. 

In addition, the issue of entitlement to an initial compensable rating for a scar of the right knee was not addressed either by the Veteran or his representative during the October 2011 hearing before the undersigned.  This issue was addressed by the RO in a January 2009 Statement of the Case.  On VA Form 9s, received by the RO in March 2009, the Veteran checked the box that read "I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me". In a recent case, the United States Court of Appeals for Veterans Claims (Court) noted that in the absence of a clear waiver on the record, the Board must abide by the Form 9 box that the appellant checked.  Evans v. Shinseki, 2011 WL 259188 (2011).  Thus, in the absence of any clear written indication from the Veteran reflecting his desire to withdraw the issue of entitlement to an initial compensable rating for a right knee scar, it remains in appellate status and will be considered by the Board in the current appeal. 

In January 2012, the Board, in part, remanded the issues on appeal.  The appeal has returned for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that it must again remand the claims on appeal, in part, to comply with its January 2012 remand directives.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as outlined in the indented paragraphs below. 

In its January 2012 remand directives, the Board requested that the RO issue a supplemental statement of the case (SSOC) that properly addresses the issues on appeal, to include the provisions of 38 C.F.R. §§ 3.105(e) and 3.444 (2011), which are relevant to the issue of whether the reduction in the disability rating assigned for the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent was proper.  ((See Board's January 2012 remand, page (pg.) 14)).  While the RO properly identified and discussed the issues on appeal in a September 2012 SSOC, it did not include the above-cited provisions pertaining to the Veteran's reduction claim, as specifically directed by the Board in its January 2012 remand directives.  (See September 2012 SSOC).  The Court has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The absence of the requested information constitutes a procedural defect requiring a further remand.   

Finally, the Veteran is represented by the Georgia Department of Veterans Services. The record does not contain a VA Form 646 or any other indication that the claims file was made available to the Veteran's representative for review prior to certification to the Board.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a Form 646 is required because additional evidence consisting of a February 2012 VA examination report that addresses the current severity of the Veteran's right knee disability and scar was added to the record while the case was in remand status.  The Board's January 2012 remand instructions were not limited to the procurement of medical records. 
The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2011). The United States Court of Appeals for the Federal Circuit has recently held that Veteran's have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, his representative should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SSOC to the Veteran and his representative that addresses the issues on appeal.  The RO must discuss the provisions of 38 C. F. R. §§ 3.105(e) and 3.344 in addressing the issue of whether a reduction in disability for the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent was proper.  The Veteran must be provided an opportunity to respond. 

2.  Prior to recertifying the appeal to the Board, the AMC/RO must afford the Veteran's representative, Georgia Department of Veterans Services, an opportunity to review the claims file and complete a VA Form 646 or equivalent written argument on the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


